EXHIBIT 10.46
 
EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is made and entered into this 1st day of January 2011, but is
effective for all purposes as of the Commencement Date (as hereinafter defined),
by and between FullNet Communications, Inc. (the "Company"), an Oklahoma
corporation, and Jason Ayers ("Ayers"), an individual.
 
WITNESSETH:

 
WHEREAS, the Company and Ayers desire to enter into a long-term employment
agreement on the terms and conditions hereinafter provided;

 
NOW, THEREFORE, for and in consideration of the conditions herein below to be
performed on the part of the respective parties hereto, and in consideration of
the mutuality thereof, the parties hereto agree as follows:
 
1.  Term of Employment.  The Company hereby agrees to employ Ayers as VP -
Operations of the Company, and Ayers hereby accepts such employment and agrees
to serve the Company as its VP - Operations.  The term of employment under this
Agreement shall commence on January 1, 2011 (the “Commencement Date), and shall
continue through December 31, 2013; provided, however, the term of this
agreement shall automatically be extended for additional one-year terms, unless
either party give notice of termination to the other on or before June 30 in the
year of termination, commencing June 30, 2013 ("Period of Employment").
 
2.  Duties.  Substantially all of the duties and responsibilities of Ayers,
subject to such travel as the duties of Ayers hereunder may reasonably require,
shall be performed by Ayers at and from the corporate offices of the Company in
Oklahoma City, Oklahoma.  
 
2.1  Time and Best Efforts.  During the term of employment hereunder, Ayers
shall be a full-time employee and shall devote his time, attention, skill,
energy and best efforts as a full-time employee to the duties assigned to him
from time to time as VP - Operations by the Board of Directors of the Company,
which duties shall be of the general character referred to in Section 2.2, and
shall, but without obligation hereunder, serve the Company in the other
executive officer positions to which he may be elected or appointed by the Board
of Directors of the Company, subject to acceptance by Ayers of such other
executive officer position or positions.  Notwithstanding the foregoing, Ayers
may (i) engage in other business pursuits or other endeavors which do not
conflict with his ability to perform his duties on a best efforts basis to the
business interests of the Company and (ii) become a director of other
corporations and engage in charitable, civic and other similar pursuits;
provided, however, that such other business pursuits or other endeavors do not
interfere with his devoting his best efforts to his duties to the Company or
violate the duty of loyalty and care which Ayers has to the Company by reason of
this Agreement or in his capacity as an executive officer of the Company.
 
2.2  Supervision.  As an employee and VP - Operations of the Company (and other
executive officer positions held by Ayers), Ayers shall be responsible for
overseeing and managing the operational activities of the Company which shall be
subject to the overall supervision and instructions of the Chief Executive
Officer, President and Board of Directors of the Company.
 
3.  Compensation and Other Benefits.  During the Period of Employment, the
Company shall pay or provide to Ayers, and Ayers shall be entitled to receive or
have maintained for his benefit, for his services such compensation as the Board
of Directors shall fix from time to time, but not less than the following
amounts and benefits:

 
3.1  Regular Compensation.  The salary paid by the Company to Ayers under this
Section 3.1 shall be not less than $5,130 per month, such monthly salary shall
be subject to not less than a five percent (5%) increase, on each January 1
during the Period of Employment, based upon the monthly compensation paid Ayers
during the month of December immediately preceding the applicable January
1.  Payment of such salary shall be made in installments in accordance with the
Company's compensation payments to its other employees.  Salary paid in
accordance with this Section 3.1 shall be considered Ayers' "regular
compensation."
 
 
 

--------------------------------------------------------------------------------

 
 
3.2  Bonus Compensation.  In addition to regular compensation, Ayers shall be
eligible for annual bonuses that are not guaranteed and are to be determined by
the Company‘s Board of Directors.
 
3.3  Grant of Stock Options.  From time to time the Company may grant stock
options to its executive officers as determined by the Board of Directors (or
the Compensation Committee and/or Stock Option Committee established by the
Board of Directors).  To the extent that stock options are granted by the Board
of Directors (or the Compensation Committee and/or Stock Option Committee
established by the Board of Directors) to its executive officers, Ayers shall be
deemed to be a member of the group to which stock options are granted, and his
stock option grants shall be determined in the same manner as are the stock
option grants of other executives in the group.  In no event shall this
Agreement have any effect upon the stock options granted to Ayers prior to the
date of execution of this Agreement.
 
3.4  Entertainment, Travel and Similar Expense Reimbursement.  Ayers is hereby
authorized to incur reasonable expenses for the promotion of the Company's
business, including entertainment, travel, lodging, meals, cell phone, Internet
access and similar expenses, and he shall be reimbursed therefore, by the
Company upon his presentation of itemized accounts of such expenditures.

 
3.5  Health, Dental and Disability Insurance Arrangements and Programs.  The
Company shall provide to Ayers (including coverage of the dependents of Ayers)
health, medical, dental and disability insurance benefits comparable to those
provided to the executive officers of the Company either as a group or
individually.

 
3.6  Vacation and Leave; Holidays.  Ayers shall be entitled to (i) vacation
leave with pay (at his regular compensation rate at the time such vacation leave
is taken) during each calendar year of the Period of Employment, and (ii)
reasonable periods of sick leave with pay (at his regular compensation rate at
the time such sick leave is taken) commensurate with his position, in accordance
with Company policy as established by the Board of Directors.  Any annual
vacation leave not taken by Ayers during a calendar year shall accumulate, and,
at the option of Ayers, he may elect to receive his vacation compensation (at
his regular compensation rate at the time of such election) in lieu of taking
vacation leave.  Ayers shall be entitled to all paid holidays observed by the
Company.

 
3.7  No Limitation on Other Obligations of Company.  No regular compensation or
bonus compensation payment or the providing of any other compensation benefits
to Ayers pursuant to this Agreement shall in any way limit or reduce any other
obligation of the Company to Ayers as an employee of the Company.  Ayers shall
be entitled to participate in and receive benefits under any employee benefit
plan or arrangement made available by the Company (both as of the effective date
of this Agreement as well as in the future) to its employees or to any executive
officer of the Company.

 
3.8  Employment Termination.  In the event of (i) a termination (as defined
below) of Ayers' employment with the Company prior to the end of the Period of
Employment, or (ii) termination of Ayers’ employment at the end of the Period of
Employment, the Company shall pay or provide the following:
 
3.8.1  Lump Sum Payment of Regular Compensation and Bonus Compensation.  The
Company shall pay to Ayers (i) in a lump sum an amount equal to the regular
compensation payments for the remainder of the Period of Employment at the
salary rate of regular compensation as provided in Section 3.1 to which Ayers
would have been entitled if Ayers had remained in the employ of the Company for
the remainder of the Period of Employment, and (ii) payment of the insurance
premiums on the policies of insurance required to be maintained by the Company
in accordance with and as provided by Section 3.5 during the remained of the
Period of Employment.  The lump sum payment pursuant to (i) of this Section
3.8.1 shall be paid to Ayers on or before the date of termination of Ayers'
employment pursuant to Section 3.8.
 
3.8.2  Incentive Compensation and Stock Options.  The Company shall provide
Ayers with the following (or the value thereof):
 
(i) incentive compensation (including, but not limited to, the right to receive
and exercise stock options and stock appreciation rights and to receive
restricted stock and grants thereof and similar incentive compensation benefits)
to which Ayers would have been entitled under all incentive compensation plans
maintained by the Company if Ayers had remained in the employ of the Company for
the remainder of the Period of Employment; and
 
(ii) the employee benefits (including, but not limited to, coverage under
medical, dental, and disability insurance arrangements or programs) to which
Ayers would have been entitled under all employee benefit plans, programs and
arrangements maintained by the Company in the event Ayers had remained employed
by the Company for the remainder of the Period of Employment.
 
 
 

--------------------------------------------------------------------------------

 
 
3.8.3  Release of Personal Liability for the Company’s Liabilities.  The Company
shall obtain the complete release of Ayers from all personal liability for any
and all of the Company’s debts, including but not limited to leases and
promissory notes, and provide Ayers with acceptable proof (as determined in
Ayers’ sole discretion) of said release no later than ten business days prior to
the last day of Ayers’ employment by the Company.
 
3.8.4  Lump Sum Payment of Other Amounts Due Ayers.  The Company shall pay to
Ayers in a lump sum an amount equal to the sum of (i) all accrued but unpaid
compensation that has been previously deferred due to the Company’s financial
difficulties, (ii) all amounts advanced and/or loaned by Ayers to the Company,
and (iii) any and all other amounts due Ayers.   The Company shall pay the lump
sum payment pursuant to this Section 3.8.4 to Ayers on or before the last day of
Ayers’ employment.
 
3.9  Termination and Cause Defined.  The term "termination" shall mean
termination by the Company, upon 60 days’ prior written notice to Ayers, of the
employment of Ayers with the Company for any reason other than cause (as defined
below), or resignation of Ayers upon the occurrence of either (i) a significant
change in the nature or scope of Ayers' authorities or duties from those
described in Section 2, a reduction in his compensation or breach by the Company
of any other provision of this Agreement, (ii) a reasonable determination by
Ayers that, as a result of a change in circumstances regarding his duties, he is
unable to exercise his authorities, powers, functions or duties attached to his
executive officer position or positions with the Company as contemplated in
Section 2, or (iii) a change in control within the meaning of Section 3.10.  The
term "cause" means gross misconduct materially injurious to the Company or
willful and material breach of this Agreement by Ayers that results in material
injury to the Company.
 
3.10  Change of Control Defined.  For purposes of this Agreement, each of the
following specified events shall be deemed a "change of control":  (i) any third
person, including a "group" as defined in Sections 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended, becomes the beneficial owner of
shares of the Company or of proxies or other rights pertaining to the Company
which carry 25 percent or more of the total number of votes for the election of
the Board of Directors of the Company or with respect to a merger, consolidation
or sale; (ii) as result of, or in connection with, any cash tender offer,
merger, or other business combination of the foregoing, the persons who were
directors of the Company immediately prior to such event cease to constitute a
majority of the Board of Directors of the Company; (iii) the approval of an
agreement providing either for a transaction or series of transactions by which
the Company will cease to be an independent publicly-owned company or for a
sale, lease or other disposition of all or substantially all of the assets of
the Company; (iv) the determination by Ayers, in his sole discretion, that a
Change of Control has occurred; or following any public offering of securities
of the Company during any period of 24 consecutive months the persons who were
members of the Company's Board of Directors at the commencement of the period
cease for any reason to constitute a majority of the Company's Board of
Directors.
 
4.  Disability or Death.
 
4.1  Disability.  Ayers shall maintain at his sole cost and expense  a policy of
disability insurance covering the sickness, disability or incapacity of Ayers
(the "Disability Policy"), the terms, extent of coverage (including the nature
of disabilities cover thereby) and the issuer thereof shall be within the sole
discretion of Ayers.  During any period from the date of the commencement of
period that Ayers' is absent from work due to sickness, disability or incapacity
and until commencement of his receipt of payments of the monthly disability
benefits under the Disability Policy, Ayers shall continue to be entitled to
receive and the Company shall pay and provide his regular compensation, bonus
compensation and the other compensation and benefits, in accordance with and as
provided in Sections 3.1 through 3.6 during the remaining Period of
Employment.  The Company hereby agrees and acknowledges that the Company
undertakes and assumes the risk of all such disability, incapacity or inability
of Ayers during the Period of Employment (except to the extent such risk is
insured against pursuant to the Disability Policy) to perform the services
contemplated by Section 2 by reason of sickness, disability, incapacity or other
inability.  
 
4.2  Death.  In the event Ayers shall die during the period Ayers is employed by
the Company pursuant to this Agreement, this Agreement shall terminate effective
on the last day of the month following the date of death, and the Company shall
pay to the wife of Ayers, or if unmarried at the time of his death, to the
estate of Ayers, the regular compensation and bonus compensation payable to
Ayers pursuant to Sections 3.1 and 3.2 and for a period of three (3) months
following the effective date of such employment termination pursuant to this
Section 4.2, payable on the dates provided for such compensation payment there
under.

 
4.3  Accrued Compensation; Benefits; Reimbursement.  In the event of termination
of this Agreement pursuant to Section 4.1 and/or Section 4.2 of this Agreement,
Ayers (or his wife or if unmarried on the date of his death his estate) shall be
entitled to receive accrued and unpaid expense reimbursements and any unpaid
bonus amounts awarded to Ayers prior to such termination and stock option grants
awarded to Ayers prior to such termination exercisable in accordance with the
terms of such stock option grants, as well as the benefits set forth Sections
3.8.3 and 3.8.4.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  Termination for Cause.  In the event the Board of Directors of the Company
determines in good faith that Ayers is guilty of willful misconduct or gross
negligence materially injurious to the Company in the performance of the
services contemplated by this Agreement, the Company shall have the right, by
resolution unanimously adopted by all members (other than Ayers) of the Board of
Directors of the Company, to terminate this Agreement at the end of any month by
giving not less than 60 days' prior written notice to Ayers of its election to
so terminate this Agreement, and all obligations hereunder shall thereupon
terminate thereafter, except for those obligations set forth in Sections 3.8.3
and 3.8.4.
 
6.  Non-Competition.  During the period Ayers is employed by the Company
pursuant to this Agreement, Ayers may engage in any other employment or pursuit
of other endeavors which does not conflict with his ability to perform his
duties to the business interests of the Company, provided that such other
employment or pursuit of other endeavors does not violate the duty of loyalty
and care which Ayers has to the Company by reason of this Agreement or in his
capacity as an executive officer of the Company.

 
7.  Confidentiality.  During the period that Ayers is employed by the Company,
and for a period of one year thereafter, Ayers will not divulge to anyone, other
than the Company or persons designated by the Company in writing, any
confidential material information directly or indirectly useful in any aspect of
the business of the Company or any of its subsidiaries or affiliates, as
conducted from time to time, as to which Ayers is now, or at any time during
employment shall become, informed and which is not then generally known to the
public or recognized as standard practice.

 
8.  Certain Provisions to Survive Termination; Etc.  Notwithstanding any
termination of his employment under this Agreement, Ayers, in consideration of
his employment hereunder to the date of such termination, shall remain bound by
the provisions of Section 7, and consequently, in addition to all other remedies
that may be available to it, the Company shall be entitled to injunctive relief
for any actual or threatened violation of such Sections.
 
9.  Non-Assignability.  Neither party hereto shall have the right to assign this
Agreement or any rights or obligations hereunder without the written consent of
the other party.
 
10.  Arbitration.  Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled by arbitration in the City of
Oklahoma City in accordance with the laws of the State of Oklahoma by three
arbitrators, one of whom shall be appointed by the Company, one by Ayers and the
third by the two arbitrators appointed by the Company and Ayers.  If the
arbitrators appointed by the Company and Ayers cannot agree on the appointment
of a third arbitrator, then the third arbitrator shall be appointed by the Chief
Judge of the United States District Court of the Western District of
Oklahoma.  The arbitration shall be conducted in accordance with the rules of
the American Arbitration Association, except with respect to the selection of
arbitrators which shall be as provided in this Section 10.  Judgment upon the
award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  In the event that is shall be necessary or desirable for
Ayers to retain legal counsel and/or incur other costs and expenses in
connection with the enforcement of any and all of his rights under this
Agreement, he shall be entitled to recover from the Company reasonable
attorneys' fees and costs and expenses incurred by him in connection with the
enforcement of said rights, regardless of the final outcome.
 
11.  Notice.  All notices required or permitted to be given hereunder shall be
in writing and shall be deemed to have been given forty-eight (48) hours after
depositing in the United States mail, certified mail, postage prepaid, addressed
to the party to receive such notice at the address set forth herein below or
such other address as either party may give to the other in writing pursuant to
written notice pursuant to this Section:

 
If to Ayers:                        Mr. Jason Ayers
 
3110 North Wheeler Circle
 
Bethany, OK  73008
 
 
If to the Company:      FullNet Communications, Inc.
 
201 Robert S. Kerr Avenue, Suite 210
 
Oklahoma City, OK  73102
 
 
 

--------------------------------------------------------------------------------

 
 
12.  General.  The terms and provisions herein contained (i) may be amended or
modified only by a written instrument executed by the parties hereto, and (ii)
shall be construed and enforced in accordance with the laws in effect in the
State of Oklahoma without regard to its conflicts of law provisions.  Failure by
a party hereto to require performance of any provision of this Agreement shall
not affect, impair or waive such party's right to require full performance at
any time thereafter.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
13th day of May, 2011.
 
 
"Company"                                      FULLNET COMMUNICATIONS, INC.
 


 


 
By:  ___________________________________ 
 
       Timothy J. Kilkenny, Chief Executive Officer
 


 


 


 


 
“Ayers”                                                                 
________________________________
 
        Jason Ayers
 